Exhibit 10.1


evansdavidcofferlette_image1.jpg [evansdavidcofferlette_image1.jpg]
Ola M. Snow
Chief Human Resources Officer
Cardinal Health
7000 Cardinal Place
Dublin, Ohio 43017 
614.###.#### tel
614.###.#### fax
 





cardinalhealth.com





March 9, 2020


Jason Hollar
##### ####### ##### ####
## #######, ## USA


Dear Jason,


It is with great pleasure that I confirm in writing our offer of employment to
you. All of us who have met with you enthusiastically believe you represent an
exceptional fit with Cardinal Health, Inc. ("Cardinal Health") and will be a
superb addition to the executive management team. As we have discussed, the
terms of this offer are subject to approval by the Human Resources and
Compensation Committee of our Board of Directors (“Compensation Committee”). The
major provisions of your offer are:


Position: Your initial position will be Executive Vice President, Finance, based
in Dublin, Ohio and reporting to Mike Kaufmann, CEO, Cardinal Health. You will
become Chief Financial Officer (CFO) effective on May 12, 2020.


Start Date: We look forward to you starting with us on April 27, 2020.


Base Salary: Your annual salary is $700,000; it is payable bi-weekly, every
other Friday, one week behind the most current workweek you’ve completed (in
arrears). You will be annually eligible for adjustments to your base salary
rate, subject to both merit funding guidelines and your performance.


Management Incentive Plan: You will be annually eligible to participate in our
short-term cash incentive plan, which we call the Management Incentive Plan
("MIP"). Your target incentive for the fiscal year ending June 30, 2020 will be
100% of your annual base salary, prorated to reflect the number of days you are
employed in this position during the fiscal year. MIP funding is determined by
the Compensation Committee based upon the achievement of both financial and
non-financial objectives.


Long-Term Incentive Program: You will also be annually eligible to participate
in the Cardinal Health Long-Term Incentive (“LTI”) program, with a target award
value of $2,500,000. Currently, LTI grants are awarded in August of each year;
the first LTI grant for which you will be eligible is scheduled to occur in
August 2020 for the fiscal year ending June 30, 2021. The grant is expected to
be awarded in a mix of 40% restricted share units ("RSUs") and 60% performance
share units (“PSUs”). LTI program participation, award amounts, form of award,
and award terms are reviewed on an annual basis and are subject to change at any
time at the discretion of the Compensation Committee. Standard terms and
conditions apply.


One-time Payments and Grants: To address forfeited compensation and incent and
assist you in transitioning to this new role, we will provide you with:


•
A gross cash sign-on bonus of $1,550,000, to be paid within 30 days from your
start date. It is understood that if prior to completing one year of service,
you are terminated for cause or if you voluntarily terminate employment with
Cardinal Health, you would be responsible for reimbursing to Cardinal Health
100% of this sign-on bonus. If such a termination event occurs after one year of
service, but before the completion of two years, you would be responsible





--------------------------------------------------------------------------------

Mr. Jason Hollar
Page 2 of 3






for reimbursing to Cardinal Health 50% of this sign-on bonus. By signing this
offer letter, you agree that Cardinal Health may withhold any amounts due from
your final paycheck, as they relate to the above.


•
You will be awarded LTI grants with an expected value of $2,000,000 as of the
grant date, with $1,000,000 delivered in RSUs and $1,000,000 delivered in PSUs
subject to approval by the Compensation Committee. The grants will be made on
May 15, 2020, assuming you are employed by us on that date. The awards will be
valued in accordance with Cardinal Health’s standard valuation practices.
Standard terms and conditions apply. RSUs and PSUs may be subject to deferred
payment if you so elect before your start date.



Relocation: In lieu of eligibility for our Executive Homeowner Relocation
Program, we will provide you with a $200,000 lump sum payment for relocation. It
is understood that if you are terminated for cause or you voluntarily terminate
employment with Cardinal Health before completing one year of service, you would
be responsible for reimbursing to Cardinal Health 100% of this payment. If such
a termination event occurs after one year of service, but before the completion
of two years, you would be responsible for reimbursing to Cardinal Health 50% of
this payment. By signing this offer letter, you agree that Cardinal Health may
withhold any amounts due from your final paycheck, as they relate to the above.


Well-Being Opportunities: Cardinal Health is pleased to offer a comprehensive,
competitive program. On your first day of employment, you are eligible to
participate in the:


•
Health, Life and Disability Plans – You will receive more information on these
benefits during your new hire orientation session.



•
401(k) Savings Plan – You are eligible to participate in the Cardinal Health
401(k) Savings Plan on the first day of your employment. You may contribute up
to 50% of your pre-tax earnings to the Plan (subject to IRS maximum limits).
Currently, if you contribute 5% or more you will receive the maximum company
matching contribution of 5%. Cardinal Health also matches contributions from
below 5% at various levels, and we can provide additional details upon request.
These matching dollars are immediately 100% vested. In addition to the company
match, Cardinal Health may make discretionary company contributions to your
401(k) account. These discretionary company contributions are 100% vested after
three years of service. Enrollment information will be sent to you by Wells
Fargo, our financial benefits service provider.



•
Deferred Compensation Plan – This plan enables you to save over the IRS limits
in the qualified 401(k) plan. Cardinal Health provides a match on deferrals from
eligible compensation earned between $285,000 and $385,000 and may make a
discretionary company contribution to your DCP account. All contributions vest
as described in the 401(k) plan. Enrollment information will be sent to you via
e-mail by our Benefits department. Note that you must initially enroll within 30
days of your start date and then annually thereafter.



•
Paid Time Off – Cardinal Health believes that taking time off from work is
essential, both personally and professionally. We do not limit the number of
sick and vacation days you may take during the year. However, you are expected
to balance your work and time off appropriately with respect to business and
staffing needs.



Screening: Consistent with our policies for all Cardinal Health personnel and
the special consideration of our industry, this offer is contingent upon both
the taking of a company paid drug screening test, the results of which must be
negative, as well as an acceptable background check. These items must be
completed prior to your start date.


Terms: Employment with Cardinal Health is not for any definite period of time
and is terminable, with or without notice, at the will of either you or Cardinal
Health at any time, for any reason. There is no contract, express or implied, of
employment. However, you agree to be bound by the terms of the attached
Confidentiality and Business Protection Agreement. That agreement must be signed
and delivered to Cardinal Health on or before your start date.




--------------------------------------------------------------------------------

Mr. Jason Hollar
Page 3 of 3








Ethics: As a company founded on a core set of values, we will ask you to review
the enclosed Standards of Business Conduct and sign a certificate of compliance.


If you have any questions, please feel free to call me at 614.###.####.


I'm looking forward to working together and excited about what we will
accomplish!

Sincerely,


/s/ Ola M. Snow


Ola M. Snow
Chief Human Resources Officer




I accept the above offer of employment:


/s/ Jason M. Hollar
 
 
3/11/20
Signature
 
 
Date







cc: Mike Kaufmann










